Citation Nr: 1123390	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  99-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to service connection for headaches as a residual of head trauma.

2.  Entitlement to service connection for tinnitus as a residual of head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 1996 rating decision of the VA Regional Office (RO) in Boston, Massachusetts that denied entitlement to service connection for residuals of head trauma, including headaches and tinnitus, and a low back disorder.

The Veteran presented testimony on a hearing in March 2001 before a Veterans Law Judge sitting at the Boston, Massachusetts.  The transcript is of record.  In July 2001 and November 2005, the Board remanded the case to the RO for further development. 

The Veteran was afforded another hearing in April 2006, this time before the undersigned Veterans Law Judge, because the former Veterans Law Judge left the Board.  A transcript of that hearing is also of record.

By decision in July 2006, the Board denied entitlement to service connection for residuals of head trauma, including headaches and tinnitus, and a low back disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in August 2008, the Court affirmed the portion of the July 2006 decision denying service connection for a low back disorder.  This matter is no longer for appellate consideration.  The Court vacated the decision denying service connection for residuals of head trauma, and remanded the matter to the Board for development consistent with its decision. 

This case was remanded for further development by Board decision in October 2009.

Following review of the record, the issue of entitlement to tinnitus as a residual of head trauma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have headaches as a residual of inservice head trauma.

2.  A chronic headache disorder was not manifest during service and is not related to service.


CONCLUSION OF LAW

Chronic headache, to include as a residual of head trauma, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has chronic headaches as the result of head injury in service.  In numerous statements in the record and on hearings on appeal, he avers that while performing his duties as a military policeman in a stockade, he was body slammed by an inmate and struck his head against a wall.  He stated that the prisoner began pounding his head with his fists, leading to months of pain.  The Veteran contends that he has had no post service head injuries, but currently has headaches almost every day that are not substantially alleviated by medication.  

Preliminary Considerations - VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record reflects that the Veteran was not apprised of what evidence was required to substantiate the claim, and of the appellant's and VA's respective duties for obtaining evidence prior to the initial unfavorable decision on the claim under consideration.  However, letters sent to him in May and August 2004, supplemented by correspondence dated in October 2009 provide fully adequate VCAA notice.  Thus, any initial notice error or deficiency was cured by fully compliant notice followed by readjudication of the claim by the originating agency in a supplemental statements of the case dated in February and April 2005, and thereafter. See Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id at 486.

Here, the Veteran was sent a letter in May 2006 with information pertaining to a disability rating and an effective date for the award if service connection were granted.  In this case, however, service connection is being denied.  Therefore, no rating or effective date will be assigned with respect to the claim for service connection.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive private and VA clinical records have been received in support of the claim and have been reviewed.  The Veteran has been afforded VA examinations pertinent to the claim on appeal that are determined to be adequate for compensation and pension adjudication purposes, most recently in December 2009.  His considerable statements in the record, as well as the whole of the evidence, have been carefully considered.  The appellant presented testimony on hearings in March 2001 and April 2006.  During the latter, the Veterans Law Judge advised the appellant of what was required for a favorable determination as to the issue on appeal.  The actions of the Veterans Law Judge supplement the VCAA and comply with 38 C.F.R. § 3.103 (2010).

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

Factual Background.

The Veteran's service treatment records contain an undated clinical entry that indicates that he sustained trauma to the right anterior chest wall with multiple abrasions at the left temporal mandibuler and the right frontal temporal area.  All were noted to be superficial with a normal neurologic status.  A skull series was obtained in November 1969 to rule out fracture that was interpreted as negative.  On examination in October 1970 for discharge from service, the Veteran denied a history of head injury, and frequent or severe headache.  The head and neurologic status were evaluated as normal.

A claim of service connection for residuals of head trauma, to include headaches, was received in June 1996.  

Private clinical records dating from March 1981 reflect that the Veteran was treated primarily for back pain and attendant surgeries.  In January 1990, it was noted that he was seen for complaints that included daily "top of the head" headaches of two years' duration.  It was reported that these tended to occur when he had been up late or if there were "pressure changes going on."  The assessment noted that the Veteran had chronic headaches on a daily basis.  The examiner related that "I wonder how much his chronic low back pains might be reasonable in the headache complaint i.e. questions some low degree depression."  He underwent a CAT scan of the head in January 1990 that disclosed that the ventricles were normal in size, configuration and position.  No abnormal intra-axial or extra-axial fluid collection was seen.  No parenchymal abnormality was identified.  The impression was normal.  On follow-up in February 1990, it was reported that the Veteran continued to have headaches that he described as a "back of the eye pressure sensation, not accompanied by other symptoms" the onset of such he dated back to one of his myelogram procedures.  It was noted there was a possibility of a dural fistula for which a blood patching procedure might be warranted.  A neurology referral was made.  

In a medical report dated in February 1991, J. Wepsic, M.D, a specialist in neurological surgery, noted that the Veteran had had intense spinal headaches for several weeks after myelography in 1986.  History of a back injury at work in 1976 was noted.  It was reported that following disc surgery in 1988, the Veteran had developed severe headaches that had been present since that time.  Dr. Wepsic stated that both back disability and headaches were "directly related to his work injury in as much as the headaches have come on since myelography and surgery and may well be due to chronic CSF (cerebrospinal) leak."  

The Veteran was admitted to a VA facility in May 1993 with complaints that included headaches that he stated had begun four to five years before, were worsening, and had been unremitting since February 1993.  Magnetic resonance imaging (MRI) of the brain was reported to be normal except for an incidental finding of mucosal swelling of the ethmoid sinus.  It was reported that neurology evaluated the Veteran and that their impression was tension headaches versus depression.  He was seen by psychiatry for underlying psychological reason for his being in the hospital.  An impression of headaches was provided.  The medical consultant commented that the Veteran's complaints were too long for post myelography/LP headache that usually lasted less than one week.  It was noted that as mentioned by neurology, in the absence of other neurologic deficits, lack of significant progression, and a negative MRI, there was no organic cause of such.  It was recorded that "Agree with [assessment] of somatization disorder" and the need for regular follow-up with personal medical doctor and a trial of Nortriptyline for insomnia. 

A private chiropractic report dated in July 1993 indicated that the Veteran had presented to that office in May 1993 with complaints that included headaches.  He stated that pain had begun around April 1988.

The Veteran was afforded a VA compensation examination in October 1996.  He provided history of being assaulted by an inmate in 1970 and sustaining head injury.  He related that since that time he had had chronic daily headaches with a buzzing sensation which he felt did not come from his ears but from inside his head.  It was noted that was under neurologic care at VA and that magnetic resonance imaging (MRI) in 1993 was essentially unremarkable except for some low-grade ethmoid sinus inflammatory changes.  Current neurological examination was essentially unremarkable.  An MRI was obtained that showed no abnormal findings.  Following examination, the impressions included chronic headaches.  

On personal hearing in March 2001, the Veteran testified that he had been in good physical condition before entering military service.  He stated that while working as a military policeman in service, he was involved in an altercation and was slammed against a wall by a prisoner.  In a statement dated in October 2002, that Veteran related that he developed headaches after myelograms in 1981 and 1986 and back surgery in 1988.

VA outpatient treatment reports dating from 2003 to 2009 reflect that during neurological consultation in May 2003, the Veteran reported that he had had headaches since 1988.  He indicated that he had previously seen neurologists for headaches, and had been told that he might have a spinal fluid leak.  It was felt that the Veteran's headaches as currently described met the diagnostic criteria for migraine.  A normal MRI was obtained in June 2003.  In August 2003, the examiner doubted that a spinal leak was the problem.  The appellant continued to be followed for headaches.  In December 2008 and September 2009, it was recorded that he had had chronic headaches for greater than 30 years that were relieved with neck movements at times.  It was noted that a brain MRI had been negative. 

In a statement dated in May 2005, the Veteran provided history to the effect that while in service, a prisoner picked him up off his feet and rammed him into a concrete wall.  He said that the energy of the prisoner and the momentum of the hit were absorbed by his entire body, mainly his lower back and the back of his head.  He related that he recalled falling and sliding down against the wall.

Pursuant to Board remand, the Veteran was afforded a VA neurology examination in November 2009.  The examiner noted that the voluminous claims file was examined.  The appellant recounted history of being thrown against a wall by a prisoner in service and striking his head.  He said that in 1988, he developed headaches near the spot where head trauma had occurred.  He also stated that he had myelograms in 1981, 1986 and 1988 for back problems and that headaches began around the same time as the last myelogram.  A physical examination was performed.  The examiner related that although it was a curious story, it was felt that the Veteran was being truthful about his headaches, and that there might be an organic basis for such as suggested in a clinic noted in February 1990 indicating the possibility of a dural fistula as an etiology for headaches.  It was reported that the Veteran had an MRI at that time but that there was no magnetic resonance venogram (MRV) scanning protocol available.  The examiner related that was possible that a dural arteriovenous fistula could lead to headache and present as an isolated headache.  It was therefore suggested that the Veteran undergo MRV for further evaluation.  This was accomplished.  In an addendum dated in January 2010, the examiner stated that the recent MRV was reviewed and was a normal study.  It was added that given this, together with the fact that the Veteran did not develop headaches until two decades following the prison incident described previously, "it was less likely than not that the patient's headaches are connected to his service."

The Veteran presented testimony on hearing in April 2006 to the effect that when the prisoner he was guarding head butted him and slammed him into a wall, he struck his head against a fall and took a hard fall.  The appellant testified that the prisoner started pounding his brains with a fist and that it took months before the pain around his eyes went away.  He related that his head was X-ray at the time and that the doctor told him that they would wait and see if additional treatment was needed.  He stated that he was placed in another position the following day.  He said that he currently had headaches every day.

Legal Analysis

The Veteran relates current headaches to head injury in service.  He maintains that the onset of headaches many years after service is directly related to inservice head trauma.  He does not assert that he was in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010) are not applicable.

The Board observes, however, that although the Veteran was treated in service for head trauma in 1969, and a skull series was obtained at that time, his injuries were assessed as superficial with a normal neurological status.  A complaint of headache was not recorded when seen for treatment after the accident, nor do subsequent service treatment records reflect follow-up in this regard.  No residuals pertaining to head trauma are recorded during the remainder of active duty, to include complaints of headache.  Moreover, when examined in October 1970 for discharge from service, the Veteran denied a history of head injury and frequent or severe headache.  There is no reliable post service showing of any symptoms deriving from inservice head injury, and headaches were first indicated in 1988.  The Board thus finds that the silent service treatment records after head trauma in 1969, the normal separation examination, to include his specific denial of headache at separation in 1970, as well as the more than 18-year lapse between service and reported headaches compel a finding that he did not have headaches in service deriving from head trauma.  

Furthermore, the Veteran does not assert continuity of symptomatology.  The Board is aware that the Veterans Law Judge asked during the hearing if he had had problems during and since service and he responded affirmatively.  However, the response is inconsistent with all other statements by the appellant.  Furthermore, the response does not actually establish a report of continuity.  Therefore, if the testimony were intended to establish continuity, we would hold that such testimony is inconsistent with all other evidence and would not be credible.

The Veteran's primarily contention is that the later onset of headaches is directly related to inservice head injury.  In this regard, the Board finds that in view of the long lapse of time between service and the onset symptoms, the etiology of headaches and whether they are related to remote head injury requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  A bare statement presented by the appellant without any underlying support or substantiation for that belief is too nonspecific and vague to reach a conclusion based on sound principles.  In this regard, a medical provider has greater skill.  In this instance, no professional, to include the Veteran's multiple treating physicians, including specialists, has proposed any connection between headaches and head injury in service.  The Board observes that various types of diagnostic studies have been performed over the years that reveal no residuals of inservice head injury.  In fact, examiners have suggested other etiologies for the appellant's complaints of headache, to include a somatization disorder on VA hospitalization in 1993.  As well, in February 1991, his physician, Dr. Wepsic, a neurology surgeon, unequivocally stated that headaches were directly related to a [1976] work injury inasmuch they developed after a myelography and surgery, and might well be due to a chronic cerebrospinal fluid leak.  Although doctors later opined that headaches were not due to the myelogram, such evidence does not establish that the headaches are due to inservice events.  The Board observes that in statements in the record, the Veteran also attests to the onset of headaches after spine procedures in the early 1980s, and continuing headaches after surgery in 1988.  When examined by VA in 2009, it was initially felt that a dural fistula might be implicated in the development of headaches but this subsequently proved to be negative after the results of an MRV were obtained.  The examiner thus opined that headaches were not at least as likely related to service.  This opinion, based on review of the extensive record and diagnostic testing, is far more reliable, constitutes negative evidence, and comports with other clinical data in the record indicating no relationship to service.

The Veteran asserts that current headaches are related to head injury in service and states that he has been told that sometimes such symptoms do not appear for many years after the initial trauma.  However, review of the extensive post service record reflects that after a diagnosis of headaches in 1988, there is no competent evidence in the record that links them to service except for the Veteran's statements and testimony to this effect.  In considering the lay and medical history, the Board recognizes that the Veteran is competent to state what he experiences through the senses. See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition could exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the instant case, however, whether the Veteran's headaches are related to remote inservice head injury is not susceptible of lay observation and is beyond a layperson's competence. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, his lay endorsement may not be accepted as competent evidence.  Therefore, while the appellant may attribute headaches to service, he does not have the requisite medical training to provide a competent or probative opinion as to the onset of the claimed disability. Id.  Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's headaches are related to service or to any incident therein.

In summary, the Board finds that the record lacks competent evidence linking headaches to active service.  Furthermore, the head and neurologic status were evaluated as normal at service discharge, and the initial identification of headaches was more than 18 years after separation from service.  Additionally, there is no competent evidence linking headaches to service.  In view of such, the Board finds that the preponderance of the evidence is against the claim and service connection for headaches as a residual of head trauma must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for headaches as a residual of head trauma is denied.  



REMAND

The Veteran asserts that he has tinnitus as a residual of head trauma in service.

In its August 2008 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) presented a summary of the evidence and subsequently concluded that the Board erred in its decision by failing to provide adequate reasons or bases for it denial of service connection for residuals of head trauma, specifically tinnitus.  It was found that because the Board's findings were based in part on an erroneous conclusion that there was no evidence of in-service injury to the head, its reasons and bases were inadequate and a remand was required.  The Court stated that on remand, in light of the undated service medical record noting head trauma and the presence of a current disability, the Veteran was entitled to a medical examination.  

The Board accepts that the Veteran sustained head trauma in service.  The question remains as to whether current complaints of tinnitus are related thereto.  Pursuant to the Board's October 2009 remand, it was requested that the Veteran be afforded an examination that included an opinion as to whether tinnitus was related to service, to include head trauma therein.  

The Veteran was also afforded a VA audiology examination in December 2009.  The examiner noted that the claims folder was reviewed.  The appellant reported a constant buzzing tinnitus that he had had for 18 years.  He related that he had noise exposure in service from the armor stockade, shooting range and mortar rounds.  He related that after service, he worked in assembly and inspection of machinery for 15 years.  He denied recreational noise exposure.  It was noted that the Veteran had a positive history of military head trauma with brain swelling, as well as hearing loss.  Following evaluation, a diagnosis of symmetric high-frequency hearing loss was rendered.  The examiner opined that the Veteran's tinnitus was likely related to his high-frequency sensorineural hearing loss, as onset was reported 18 years before, which was 21 years after he was discharged from service.  

In this regard, the Board points out that the examiner did not respond to the question presented of whether tinnitus was related to service, to include inservice head trauma.  The Veteran is specifically claiming that tinnitus was related to head trauma in service and this was not addressed.  As such, the examination report is inadequate.  Accordingly, the Board must remand the case to fulfill the clear intent of the remand instructions in October 2009. 

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.  In this case, the Board finds that the requirements of the October 2009 remand were not fully addressed, and that another remand for further development is necessary to rectify the deficiency. See 38 C.F.R. § 19.9 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to the same examiner (or to another examiner if that one is not available) who examined the Veteran and reviewed the record in December 2009 for another review and opinion.  The claims folder should be made available to the examiner.  The examiner should specifically state whether it is at least as likely as not (i.e., probability of 50 percent or better) that tinnitus is related to service, to include head injury in 1969.  Supporting rationale for the opinion must be provided.  

2.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case before the case is returned to the Board.

No action is required of the Veteran until he receives further notice.  By this remand, the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purpose of this REMAND is to further develop the record and to accord the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


